Citation Nr: 1614663	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-28 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of an overpayment of VA pension benefits in the amount of $622.35. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1946 to December 1947, and from December 1950 to December 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWAC) at the Regional Office (RO) in Milwaukee, Wisconsin.  The Board remanded this case in October 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Milwaukee Pension Management Center (PMC) determined that the Veteran's net worth, including assets held in an irrevocable trust, was not a bar to pension benefits, and in a July 2015 decision granted an award of pension back to June 1, 2006, reducing the prior overpayment and resultant debt of $32,805.00 to $622.35, with the latter figure representing an amount determined based on income received during the retroactive period.  

2. The overpayment of $622.35 was not due to fraud, misrepresentation, or bad faith on the part of the Veteran. 

3. Recovery of the overpayment of $622.35 would not be against equity and good conscience.




CONCLUSION OF LAW

The criteria for waiver of recovery of the debt of $622.35 resulting from an overpayment of pension benefits are not satisfied.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  38 C.F.R. § 1.962 (2015).  The debtor may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The debtor may also apply for a waiver of any debt found to be valid.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911(c)(2), 1.963 (2015).

An overpayment of pension benefits and resultant debt in the amount of $32,805.00 was initially calculated by the agency of original jurisdiction (AOJ) based on the Veteran's failure to report assets held in, and income received from, an irrevocable trust.  The AOJ initially found that the existence of the trust, which included real estate, vehicles, personal items, bank accounts, and certificates of deposit with a total value determined by the AOJ to be at least $150,000, was a bar to pension benefits.  The AOJ therefore retroactively terminated the pension benefits effective February 1, 2007, resulting in the aforementioned overpayment.  

The trust agreement is of record and shows that the Veteran and his spouse are entitled to receive net income from the trust, but no amount of principal.  Nevertheless, the corpus of the trust must be included in his net worth.  See VAOPGCPREC 33-97 (assets transferred by a legally competent claimant, or by the fiduciary of a legally incompetent one, to an irrevocable living trust or an estate-planning vehicle of the same nature designed to preserve estate assets by restricting trust expenditures to the claimant's "special needs," should be considered in calculating the claimant's net worth for improved pension purposes).  

Although the trust assets must be included in the Veteran's net worth, the Milwaukee PMC issued a July 2015 determination (VA Form 21-5427) finding that it was not reasonable that all or part of the trust assets be consumed for his maintenance.  See 38 U.S.C.A. § 1522(a) (West 2014); 38 C.F.R. § 3.274(a), 3.275(d) (2015).  Thus, his net worth, including the trust assets, was not a bar to pension benefits.  

In a July 2015 decision, and based on its finding that the Veteran's net worth was not a bar to pension benefits, the Milwaukee PMC granted an award of pension back to June 1, 2006, reducing the prior overpayment and resultant debt of $32,805.00 to $622.35, with the latter figure representing an amount determined based on income received during the retroactive period, including net income from the trust.  In other words, when recalculating the amount of pension owed during the retroactive period, which coincided with the period of the initial pension award on which the prior overpayment was based, the AOJ found that $622.35 was still overpaid due to the Veteran's income. 

The Veteran has not appealed the July 2015 decision and does not dispute the validity or the figure of the $622.35 overpayment created by the PMC in recalculating the amount of pension benefits he was entitled to receive during the retroactive period.  With regard to trust income, he does not dispute the fact that in some years the trust yielded positive net income.  Although he may have chosen not to receive the income but instead to keep it in the trust to help pay expenses or in case of an emergency (as reflected in an October 2013 statement), it is the income itself that must be considered, and not what the Veteran chose to do with it.  See 38 C.F.R. § 3.271 (2015).  In this regard, the Board assumes that the "net" income was gross income already reduced by necessary operating expenses.  See 38 C.F.R. § 3.271(c) (providing that income includes gross income from a business, farm, or profession as reduced by the necessary operating expenses such as cost of goods sold, or expenditures for rent, taxes, and upkeep, or costs of repairs or replacements).  Indeed, in a written statement from the Veteran received by VA in October 2013, the Veteran explained that net income of the trust, "which is the income after all the expenses of the Trust are paid from the gross income," was to be left in the trust "in case we would need it in the event of illness, accident, or other misfortune" affecting the Veteran or his spouse.  The Veteran further stated, "I have no interest in the Trust except the small amount of net income that we requested be left in the Trust in case of future need."  Thus, that income must be included.  Accordingly, the validity and amount of debt owed in the figure of $622.35 is not at issue, including to the extent it represents trust income. 

The Board finds that it would not be against equity and good conscience for VA to collect the $622.35 overpayment.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.  In this regard, the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  Id.  

In making this determination of whether recovery would be against equity and good conscience, consideration will be given to the following elements, which are not intended to be all inclusive: (1) fault of the debtor; (2) balancing of faults between debtor and VA; (3) undue hardship; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment; and (6) whether the debtor changed position to his own detriment through reliance on the benefit.  Id.; see Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

A waiver of recovery of an overpayment or the collection of any indebtedness under the standard of equity and good conscience is prohibited where any one of the following is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.962(b), 1.965(b).  Consequently, before the Board may determine whether waiver is warranted, there must be a threshold finding as to whether fraud, misrepresentation, or bad faith on the Veteran's part led to the creation of the debt. 




The Board finds that there was no fraud, misrepresentation or bad faith on the part of the Veteran.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  He has provided credible testimony that he was unaware that the existence of the trust must be reported in applying for pension benefits, stating that because the trust assets were not legally owned by him, he believed there was no requirement he report them.  The fact that there is a General Counsel opinion on the issue suggests its complexity.  See VAOPGCPREC 33-97.  There is no evidence of fraudulent intent, or that the misrepresentation was more than non-willful or mere inadvertence.  See 38 C.F.R. § 1.962(b).  There is no indication that the Veteran sought to gain an unfair advantage in participating in the pension program, with knowledge of the likely consequences.  See 38 C.F.R. § 1.965(b)(2).  A significant factor is that the corpus of the trust essentially comprises a family farm business, vehicles used in that business and for personal use, the house in which the Veteran and his spouse live, and bank accounts with a modest amount of savings.  As found by the PMC, it would not be reasonable for these assets to be liquidated or spent down to support the Veteran.  The income from the trust also did not amount to more than a few thousand a year, at most, when there was any income at all, and it is credible that the Veteran sincerely believed that if the income was not paid to him but instead kept in the trust, then it did not count for pension purposes.  Accordingly, the Board finds it credible that the Veteran was unaware that the existence of the trust and its income must be reported when seeking to establish entitlement to, or continued entitlement to, VA pension benefits.  Thus, waiver of recovery is not precluded on the basis of fraud, misrepresentation or bad faith.  See 38 C.F.R. § 1.965(b).  

The first factor in the waiver determination requires consideration of the fault of the debtor, which is defined as actions of the debtor that contribute to the creation of the debt.  38 C.F.R. § 1.965(a).  Although the Veteran states he was unaware that he must report the existence of the trust, he had at least constructive knowledge of this requirement.  In this regard, "[a] person may have actual or constructive knowledge of a fact," with the latter defined as "knowledge that one using reasonable care or diligence should have, and therefore that is attributed by law to a given person."  Dent v. McDonald, 27 Vet. App. 362, 380 (2015) (quoting VAOPGCPREC 2-90 (March 1990)).  Further, everyone dealing with the Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); cf. Morris v. Derwinski, 1 Vet. App. 260 (1991) (holding that a veteran's abandonment of his claim for service connection based upon his failure to respond to a request for additional evidence could not be waived or set aside on grounds of alleged ignorance of regulatory requirements).  A reasonable person should have known to report all assets, including those transferred to a trust for estate planning purposes, and trust income payable to him, even if he chose not to receive it.  See VAOPGCPREC 33-97.  Accordingly, whether or not the Veteran actually knew of the reporting requirement, he had at least constructive knowledge of it, and therefore is at fault in the creation of the debt to the extent that the $622.35 is based on income received from the trust or income otherwise not reported by him.  Thus, this factor weighs against waiver. 

The second factor, balancing of faults, entails the weighing of fault of the debtor against VA's fault.  38 C.F.R. § 1.965(a).  There was no fault on the part of VA in the creation of the overpayment, which had no knowledge of the trust or trust income when it initially awarded and continued payment of pension benefits during the period at issue.  Thus, this factor weighs against waiver. 

The third factor, undue hardship, requires consideration of whether collection would deprive the debtor or family of basic necessities.  Id.  There is no evidence that collecting $622.35, including through monthly offset of pension benefits over a period of time so that it is collected in smaller increments, would result in such hardship.  In a statement received October 2013, the Veteran wrote that he and his spouse could "get along without the VA pension" by being careful with their spending.  Thus, this factor weighs against waiver. 

Collection of the $622.35 overpayment, including by spreading out the collection through offset of pension benefits over several months or longer, would not nullify 

the objective for which the benefits were intended, as the Veteran and his spouse would still have sufficient income to meet basic necessities.  See id.  Thus, the fourth factor, whether collection would defeat the purpose of the program, weighs against waiver.  See id.

With regard to the fifth factor, there would be unfair gain to the Veteran if the overpayment were not collected, as he was paid benefits to which he was not entitled.  See id.  This factor weighs against waiver. 

The Veteran did not relinquish a valuable right or incur a legal obligation by relying on the $622.35, or otherwise change his position to his detriment.  See id.  Thus, this factor weighs against waiver.  

Although the above factors are not all inclusive, the Board finds no other reason to grant a waiver.  Accordingly, a waiver of the $622.35 overpayment is not warranted. 

In its October 2014 remand, the Board noted that an earlier overpayment of $3,765.00 had also been created in August 2009 and instructed the AOJ to clarify whether this amount was included in the original overpayment of $32,805.00 or had otherwise been disposed of.  The record reflects a November 2015 notation by the AOJ that this overpayment had been eliminated by a previous award of pension benefits in April 2010.  Accordingly, this issue is not on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), does not apply to cases involving waiver requests, which are not claims for benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request); see 
also Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) Lueras v. Principi, 18 Vet. App. 435, 438 (2004).  Thus, the provisions of the VCAA do not apply in this matter.  


ORDER

Entitlement to a waiver of an overpayment of VA pension benefits in the amount of $622.35 is denied. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


